IN THE UNITED STATES COURT OF APPEALS

                           FOR THE FIFTH CIRCUIT




                               No. 01-50604
                             Summary Calendar



UNITED STATES OF AMERICA,

                                                Plaintiff-Appellee,

versus

ANTONIO PEREGRINO-LUJAN,

                                                Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                   USDC No. EP-01-CR-141-ALL-H
                        --------------------
                           January 8, 2002
Before DeMOSS, PARKER, and DENNIS, Circuit Judges:

PER CURIAM:*

         Antonio    Peregrino-Lujan   appeals   his   120   month   sentence

following his plea of guilty to a charge of being found in the

United States after deportation, a violation of 8 U.S.C. § 1326.

Peregrino contends that the district court erred in applying a two-

level increase to his base offense level for obstruction of justice

pursuant to U.S.S.G. § 3C1.1 and in denying him a reduction in his


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                      1
base offense level for acceptance of responsibility pursuant to

U.S.S.G. § 3E1.1.      He also contends that the aggravated-felony

conviction that resulted in his increased sentence under 8 U.S.C.

§ 1326(b)(2) was an element of the offense that should have been

charged in the indictment.

     The increase for obstruction of justice stemmed from false

information that was provided in support of a motion for downward

departure following preparation of the presentence report.               The

district    court’s   finding   that       Peregrino   willfully   obstructed

justice in connection with the motion is plausible in light of the

record as a whole and is not clearly erroneous.            United States v.

Powers, 168 F.3d 741, 752 (5th Cir.), cert. denied, 528 U.S. 945

(1999).     Further, Peregrino fails to demonstrate extraordinary

circumstances warranting credit for acceptance of responsibility in

light of the district court’s finding of obstruction of justice.

United States v. Lujan-Sauceda, 187 F.3d 451, 451-52 (5th Cir.

1999); § 3E1.1, comment. (n.4).

     Peregrino acknowledges that his second argument is foreclosed

by the Supreme Court’s decision in Almendarez-Torres v. United

States, 523 U.S. 224 (1998), but he seeks to preserve the issue for

Supreme Court review in light of the decision in Apprendi v. New

Jersey, 530 U.S. 466 (2000). Apprendi did not overrule Almendarez-

Torres.    See Apprendi, 120 S.Ct. at 2362; United States v. Dabeit,

231 F.3d 979, 984 (5th Cir. 2000), cert. denied, 121 S.Ct. 1214


                                       2
(2001); United States v. Doggett, 230 F.3d 160, 166 (5th Cir.

2000), cert. denied, 121 S.Ct. 1152 (2001).   Peregrino’s argument

is foreclosed.

     The judgment of the district court is AFFIRMED.




                                3